Per Curiam.
The defendant Patrick J. Berkerey, a subsequent mortgagee, appeals from the judgment of foreclosure by sale rendered by the trial court. The defendant claims, inter alia, that the trial court abused its discretion in refusing to accept his appraiser’s opinion concerning the fair market value of the property and in ordering a foreclosure by sale. On the basis of our thorough examination of the record, we conclude that the trial court acted within its discretion in determining the value of the property and in ordering foreclosure by sale. The defendant has offered no plausible argument supporting his claim that the trial court abused its discretion in any respect.
The judgment is affirmed.